Citation Nr: 1710659	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  11-26 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1971, from January to May 1991, and from January to August 2000.

This matter is on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file. 

This appeal was remanded by the Board in June 2014 for further development.  In February 2016 the Board, in part, denied the issue of service connection for a lumbar spine disorder, characterized as degenerative joint and disc disease, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  The Board also remanded the issue of service connection for a cervical spine disorder, characterized as degenerative disc disease, to include as secondary to service-connected residuals of a torn left gastrocnemius muscle.  The Veteran appealed the February 2016 Board decision denying the issue of service connection for a lumbar spine disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2016 the Court granted a Joint Motion for Remand (Joint Motion) dated in August 2016.  

The Court has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has broadened and recharacterized the issues on appeal as reflected on the title page of this Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, in part, that he has a lumbar spine disorder and cervical spine disorder that are secondary to his service-connected torn left gastrocnemius muscle.  See June 2012 Board hearing transcript.  He also indicated that a doctor told him his neck was being pinched due to his lumbar spine disorder.  Id.  

As for the Veteran's claim of service connection for a lumbar spine disorder, the parties in the August 2016 Joint Motion agreed that the Board in the February 2016 decision despite noting that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury, did not make an explicit finding regarding aggravation.  See 38 C.F.R. 
§ 3.310.  Additionally, the parties further agreed that the Board's June 2014 remand instructed the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's low back disorder is "permanently worsened (aggravated) by his service-connected muscle disability" thus, implying that aggravation depends on whether the low back condition was "permanently worsened" by his service-connected disability.  They pointed out that "permanent" worsening is not expressly required by VA regulations; rather, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b).  However, the Board does note that the Court has held that temporary or intermittent flare-ups of symptoms of a condition (hence non-permanent) alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

As the July 2014 VA examiner opined that the Veteran's low back disorder was less likely than not (less than 50 percent probability) permanently worsened (aggravated) by his service-connected muscle disability, the issue of service connection for a lumbar spine disorder needs to be remanded for a VA opinion to be obtained in compliance with the August 2016 Joint Motion directives.  

As for the Veteran's claim of service connection for a cervical spine disorder, on VA examination in March 2016 the examiner opined that the Veteran's cervical spine disorder is less likely than not related to the residuals of his service-connected torn left gastrocnemius muscle.  This opinion is inadequate as it did not address aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

2. Obtain a VA opinion from an appropriate examiner regarding whether the Veteran's cervical spine disorder and lumbar spine disorder are secondary to a service-connected disability.  After reviewing the claims folder, including a copy of this remand, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

a. the Veteran's diagnosed lumbar spine degenerative joint disease and disc disease, was caused by the service-connected residuals of a torn left gastrocnemius muscle;
b. the Veteran's diagnosed lumbar spine degenerative joint disease and disc disease, was aggravated/worsened by the service-connected residuals of a torn left gastrocnemius muscle;
c. the Veteran's diagnosed cervical spine degenerative disc disease and degenerative arthritis was caused by the service-connected residuals of a torn left gastrocnemius muscle or lumbar spine disorder; or,
d. the Veteran's diagnosed cervical spine degenerative disc disease and degenerative arthritis was aggravated/worsened by the service-connected residuals of a torn left gastrocnemius muscle or lumbar spine disorder

The examiner is advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. The examiner further advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. After completing the above actions and any other development deemed necessary, readjudicate the issues currently on appeal, which are listed on the title page of this remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

